                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

TERRYW. WHEELER,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 1:19-cv-00169-JMB
                                                 )
NICOLE UNKNOWN, et al.,                          )
                                                 )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On January 22, 2020, the Court

directed plaintiff Terry W. Wheeler to file an amended complaint within thirty days. (Docket No.

5). Plaintiff has failed to comply. Therefore, for the reasons discussed below, this action will be

dismissed without prejudice. See Fed. R. Civ. P. 41(b).

                                          Background

       Plaintiff is a pro se litigant who brings this action pursuant to 42 U.S.C. § 1983. He filed

his complaint on September 23, 2019, while he was an inmate at the Dunklin County Justice Center

in Kennett, Missouri. Plaintiff named Jail Administrator Nicole Unknown, Nurse Ashley

Unknown, and Dr. Unknown as defendants. (Docket No. 1 at 2-3). All three were sued in their

individual capacities only.

       In the complaint, plaintiff alleged that defendants were deliberately indifferent to his

medical needs. Specifically, plaintiff claimed that when he was placed into the Dunklin County

Justice Center, his medical boot, which he was wearing on his right foot due to a recent surgery,

was taken from him. He further asserted that he was not allowed to attend outside medical

appointments regarding his foot and his hepatitis C.
       Plaintiff contended that defendants' actions violated his Fourteenth Amendment Rights.

As a result, he sought $35,000 in damages.

       The Court reviewed plaintiffs complaint pursuant to 28 U.S.C. § 1915. On January 22,

2020, the Court directed plaintiff to file an amended complaint. In so doing, the Court noted that

his allegations were insufficient to state a claim and subject to dismissal. With regard to Nurse

Ashley and Dr. Unknown, plaintiff failed to present any facts showing that their actions were "so

inappropriate as to evidence intentional maltreatment or a refusal to provide essential care." See

Jackson v. Buckman, 756 F.3d 1060, 1066 (8 th Cir. 2014). As to Jail Administrator Nicole,

plaintiffs only allegation was that she refused to respond to his grievance. However, this assertion

failed to state a constitutional violation. See Buckley v. Barlow, 997 F.2d 494, 495 (8 th Cir. 1993)

(stating that a prison grievance procedure is a procedural right only and does not confer upon an

inmate a substantive right).

       The Court' s order provided instructions for plaintiff to follow in drafting his amended

complaint. The Court also directed the Clerk of Court to send plaintiff a copy of the Court' s

prisoner civil rights complaint form, to aid his compliance. Plaintiff was given thirty days in which

to respond.

                                             Discussion

       As noted above, on January 22, 2020, the Court ordered plaintiff to file an amended

complaint within thirty days. The amended complaint was due by February 24, 2020. In the order,

plaintiff was advised that failure to comply with the Court' s order would result in the dismissal of

this action without prejudice and without further notice.

       The deadline for plaintiff to file his amended complaint has expired. Indeed, the Court has

given plaintiff more than thirty days in which to respond. Nonetheless, plaintiff has failed to file



                                                  2
an amended complaint as directed. Furthermore, he has not filed a motion with the Court seeking

an extension of time in which to comply.

       Under Rule 41 (b ), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801 , 803 (8 th Cir. 1986)(stating that district

court may dismiss a pro se litigant's action for failure to comply with a court order on its own

initiative). Because plaintiff has not complied with the Court' s order of January 22, 2020, or filed

any type of motion seeking an extension of time in which to comply, the Court will dismiss this

action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court' s order of January 22, 2020. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this } 8-flt day of    /1   A,,,,.   c   t_   , 2020.


                                                                      • - ·a
                                                            STEPlffiNN. LIMBAUb
                                                            UNITED STATES DISTRICT JUDGE




                                                            3
